PER CURIAM.
In accordance with the Florida Supreme Court’s order dated February 19, 2014 in the matter of Page v. State, SC12-314, quashing this Court’s February 8, 2012 *97opinion and remanding for reconsideration, we withdraw our opinion in 3D10-534 and substitute the following in its. place:
Tedrick Page appeals from a conviction of second degree murder as charged. The only point presented arises from the fact that the jury was instructed in accordance with the interim manslaughter by act instruction. See In re Standard Jury Instructions in Criminal Cases, (2007-10), 997 So.2d 403 (Fla.2008). The issue before us is whether that instruction erroneously stated the required elements of the crime, and whether that instruction is fundamental error. We hold that, in accordance with Daniels v. State, 121 So.3d 409 (Fla. 2013), and Griffin v. State, 160 So.3d 63 (Fla.2015), the error is fundamental and we reverse and remand for a new trial.
Reversed and remanded for new trial.